MEMORANDUM **
Federal prisoner Miguel Alvarez-Adame appeals the denial of his 28 U.S.C. § 2255 motion. We have jurisdiction over this timely filed appeal pursuant to 28 U.S.C. § 2253(a). We review de novo. United States v. Day, 285 F.3d 1167, 1169 (9th Cir.2002). We affirm.
Alvarez-Adame claims his indictment was defective and that his 1976 deportation violated due process. His unconditional guilty plea precludes these arguments. United States v. Kaczynski, 239 F.3d 1108, 1113-14, 1118 (9th Cir.2001). Moreover, a defective indictment does not deprive the district court of jurisdiction. United States v. Cotton, 535 U.S. 625, 122 S.Ct. 1781, 1785, 152 L.Ed.2d 860 (2002). Also precluded is his claim of ineffective assistance of trial counsel on these pre-plea matters. Reyes-Platero, 224 F.3d at 1115.
Finally, Alvarez-Adame contends that appellate counsel was ineffective. We are not persuaded. Alvarez-Adame fads to demonstrate that he was prejudiced by counsel’s failure to challenge the indictment or argue that Alvarez-Adame’s 1976 deportation was invalid. See Miller v. Keeney, 882 F.2d 1428, 1433-34 (9th Cir. 1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.